Citation Nr: 9922974	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  98-13 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for generalized psoriasis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel




INTRODUCTION

The appellant served on active duty service from May 22, 1997 
to July 30, 1997. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision, in pertinent 
part, denied service connection for generalized psoriasis.  
Thereafter, the appellant filed a timely notice of 
disagreement and substantive appeal concerning this issue.


REMAND

The appellant contends, in essence, that service connection 
is warranted for generalized psoriasis.  Specifically, the 
appellant alleges that he developed psoriasis during service 
or aggravated a pre-existing psoriasis a few days after 
receiving shots pursuant to his entrance into active duty 
service.

After reviewing the appellant's claims file, the Board 
concludes that additional development is necessary to make an 
informed decision regarding the appellant's claim.  

A.  Missing Medical Records

A treatment summary letter, dated May 1997, was received from 
C. Kutsch, M.D.  In his letter, Dr. Kutsch indicated that he 
had treated the appellant from April 1997 through May 1997.  
Under the circumstances presented by this case, the RO should 
request copies of the appellant's actual treatment records 
from Dr. Kutsch.  

A pre-induction medical history report, dated March 1997, 
noted that the appellant had previously been treated for 
psoriasis.  This treatment would have occurred prior to the 
treatment noted by C. Kutsch, M.D.  Thus, the RO should 
contact the appellant and request that he provide the names, 
addresses and approximate dates of treatment for all VA and 
non-VA health care providers, who have treated him for any 
skin condition, before, during and following his active duty 
service.

In view of the nature of the appellant's claim, all records 
of treatment should be obtained, if possible, and associated 
with the claims folder.  See Littke v. Derwinski, 1 Vet. App. 
90 (1990); Hyder v. Derwinski, 1 Vet. App. 221 (1991).  
Accordingly, the RO should make an attempt to secure these 
records.  

B.  Additional Medical Evaluation 

The United States Court of Veterans Appeals, now the United 
States Court of Appeal for Veterans Claims (Court), has held 
that, when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Halstead v. Derwinski, 3 Vet. App. 
213 (1992).  After a thorough review of the appellant's 
claims file, the Board concludes that additional medical 
evaluation is necessary to make an informed decision in this 
matter.

The record shows that a history of psoriasis was reported by 
the veteran in March 1997, and the examiner noted that at 
that time there was "No evidence of psoriasis on exam."  In 
June 1997, the veteran was discharged from military service 
for a pre-existing psoriasis which became symptomatic during 
service.  With regard to aggravation, an appellant is 
entitled to a presumption of aggravation of a pre-existing 
condition if it underwent an increase in severity during 
service.  38 U.S.C.A. § 1153; see Paulson v. Brown, 7 Vet. 
App. 466, 468 (1995).  However, where there was merely a 
flare-up of the pre-existing condition rather than an over-
all increase in severity of the disease, the presumption of 
aggravation is not applicable. See Hunt v. Derwinski, 1 Vet. 
App. 292, 296 (1991); see also Browder v. Brown, 5 Vet. App. 
268, 271 (1993).

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issue on appeal without first 
attempting to obtain missing medical evidence and medical 
evaluation.  To ensure that the Department of Veterans 
Affairs (VA) has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  The RO should make another attempt to 
secure the appellant's service medical 
records through official channels.  

2.  The RO should request that the 
appellant provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for a skin disorder, 
both before and after his active duty 
service.  After obtaining any necessary 
authorizations, the RO should attempt to 
obtain copies of those treatment records 
identified by the appellant which have 
not been previously secured.  These 
records should include the treatment 
reports from C. Kutsch, M.D.

3.  After all available records have been 
associated with the claims folder, the RO 
should undertake to have a VA 
dermatologist examine the medical records 
in this case pertaining to the veteran's 
skin problems, both those before service, 
during service and post service.  The 
claims folder should be made available to 
the examiner for review in connection with 
his evaluation.  Based on his/her review 
of the case, the examiner should offer an 
opinion on the following:

a.  Whether the appellant had a pre-
existing skin disorder at that time 
he entered active duty service; and 
if so,

b.  Whether it is more likely than 
not that the appellant's pre-
existing skin disorder underwent 
exacerbations of symptomatology or 
whether there was an overall 
increase in severity of the disease 
during service.

c.  If there was an increase in 
severity during the period of active 
duty military service, from May 22, 
1997 to July 30, 1997, then the 
examiner is requested to determine 
whether, in his/her opinion, such 
increase in severity was beyond the 
natural progression of the disease.

A complete rationale for each opinion 
expressed must be provided. The report of 
the examination should be associated with 
the appellant's claims folder.  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner prior to the review of records.  
The examining dermatologist should provide 
complete rationale for all conclusions 
reached.  If it is deemed necessary that 
the veteran be examined again with respect 
to his skin disorder, such examination 
should be scheduled.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the 
examination/evaluation report.  If the 
requested report does not include fully 
detailed descriptions of pathology and all 
test reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (1998) 
("if the [examination] report does not 
contain sufficient detail, it is incumbent 
upon the rating board to return the report 
as inadequate for evaluation purposes."). 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994); Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992); and Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).

5.  The RO should readjudicate the 
appellant's claim for service connection 
for generalized psoriasis.

Once the foregoing has been accomplished and, if the 
appellant remains dissatisfied with the outcome of the 
adjudication of the claim, both the appellant and his 
representative should be furnished a Supplemental Statement 
of the Case covering all the pertinent evidence, law and 
regulatory criteria.  They should be afforded a reasonable 
period of time in which to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant needs to take 
no action until so informed.  The purpose of this REMAND is 
to assist the appellant and to obtain clarifying information.  
The Board intimates no opinion as to the ultimate outcome of 
this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












